 
 
I 
112th CONGRESS 2d Session 
H. R. 6720 
IN THE HOUSE OF REPRESENTATIVES 
 
December 31, 2012 
Mr. Flores introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide that no pay adjustment for Members of Congress shall be made in fiscal year 2013 or 2014. 
 
 
1.No pay adjustment for Members of Congress in fiscal year 2013 or 2014Notwithstanding any other provision of law, no adjustment shall be made under section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 31), relating to compensation of Members of Congress, during fiscal year 2013 or 2014.   
 
